Judgment, Supreme Court, New York County (William J. Davis, J.), entered November 8, 1989, which denied and dismissed the CPLR article 78 petition challenging an order of the respondent New York State Division of Housing and Community Renewal which reversed the Rent Administrator’s dismissal of a tenant’s objection to the registered rent on grounds of untimeliness, unanimously affirmed, without costs.
We do not disturb the respondent’s conclusion that the proceeding was timely commenced. Since its order remanding the proceeding to the District Rent Administrator for further consideration of the merits of the tenant’s objection to the registered rent was not final agency action, the petition was properly dismissed. (See, Matter of 140 W. 57th St. Corp. v State Div. of Hous. & Community Renewal, 130 AD2d 237; Rent Stabilization Code [9 NYCRR] § 2530.1.) Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.